                Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 KIMBERLEY E. STEELE,                               *

           Plaintiff,                               *

           v.                                       *
                                                                           CIVIL NO. JKB-19-3628
THE JOHNS HOPKINS
                                                    *
HEALTH SYSTEM CORP., et al.,

           Defendants.                              *

       *            *    *       *      *       *       *      *       *      *       *      *

                                            MEMORANDUM

           Plaintiff Kimberley E. Steele, M.D., Ph.D., sued The Johns Hopkins University and its

School of Medicine, The Johns Hopkins Health System Corporation, and Johns Hopkins Bayview

Medical Center, Inc., alleging that the Defendants unlawfully discriminated against her and

engaged in other employment-related misconduct. The Complaint pleads eight counts, including

Maryland common law counts of breach of contract, tortious interference with contractual and

prospective economic relations, and intentional infliction of emotional distress. Defendants have

moved to dismiss these three common law counts. (ECF No. 14.) The motion is fully briefed and

no hearing is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, the

Court will dismiss without prejudice the breach of contract and intentional infliction of emotional

distress claims. The tortious interference claim will be dismissed in part and permitted to proceed

in part.

           I.       Background

           Plaintiff is an accomplished clinical scientist and bariatric surgeon. (Compl. ¶ 3, ECF No.

1.) From 2005 to 2019, Plaintiff was employed by and affiliated with various “Johns Hopkins”
          Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 2 of 13



entities, including The Johns Hopkins University (the “University”), The Johns Hopkins

University School of Medicine (the “School of Medicine”), The Johns Hopkins Health System

Corporation (the “Health System”), and Johns Hopkins Bayview Medical Center, Inc.

(“Bayview”). (Id. ¶¶ 4–10, 154.) The Complaint collectively refers to these entities as “Hopkins,”

and generally treats them as acting jointly and in concert with other “Hopkins” affiliated

institutions. (Id. ¶ 7.)

        Plaintiff alleges that throughout her time at Hopkins, she was consistently subject to

unlawful discrimination. The misconduct alleged includes inappropriate comments, the denial of

opportunities for advancement, unfair treatment, and retaliation. According to the Complaint, the

mistreatment culminated with Defendants’ refusal to offer Plaintiff a new employment contract

when the term of her existing employment contract expired in 2019. (Id. ¶¶ 122–154.) Plaintiff

also alleges that since her termination, she has been unable to obtain new employment, as “[t]ime

and again, she has had positive inquiries go cold, on information and belief, after contact with

Hopkins.” (Id. ¶ 155.)

        The Complaint pleads eight counts—five statutory causes of action and three Maryland

common law causes of action. The common law counts are: Count Six, Breach of Contract; Count

Seven, Tortious Interference with Contractual and Prospective Economic Advantage; and Count

Eight, Intentional Infliction of Emotional Distress. Defendants have Answered the five statutory

counts, but have moved to dismiss each of the common law counts pursuant to Federal Rule of

Civil Procedure 12(b)(6). (ECF No. 14.) Defendants argue that Plaintiff has failed to state a claim

for breach of contract, tortious interference, or intentional infliction of emotional distress. Plaintiff

filed a response (ECF No. 15) and Defendant a reply (ECF No. 16). Plaintiff then filed a motion

for leave to file a surreply, which Defendants opposed. (ECF Nos. 17, 20.)



                                                   2
         Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 3 of 13



       II.     Legal Standards

       “In considering a motion to dismiss” pursuant to Rule 12(b)(6), the Court must “accept as

true all well-pleaded allegations and view the complaint in the light most favorable to the plaintiff.”

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005). To survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. “A pleading that offers ‘labels and conclusions’ or . . . ‘naked

assertion[s]’ devoid of ‘further factual enhancement’” will not suffice. Id. (alteration in original)

(quoting Twombly, 550 U.S. at 555, 557).

       III.    Analysis

       Preliminarily, the Court denies Plaintiff’s motion for leave to file a surreply. Although the

Court has discretion to permit surreplies under Local Rule 105.2(a), they “are generally

disfavored” outside of rare instances in which a movant raises new arguments in a reply brief.

EEOC v. Freeman, 961 F. Supp. 2d 783, 801 (D. Md. 2013), aff’d in part sub nom. E.E.O.C. v.

Freeman, 778 F.3d 463 (4th Cir. 2015). Plaintiff’s surreply does not identify issues which were

raised for the first time on reply or any other unusual circumstances that would justify making an

exception to the Local Rules to give Plaintiff the last word. As such, the motion is denied.

       On the substance, the Court will dismiss the breach of contract and intentional infliction of

emotional distress claims without prejudice. The court will also dismiss without prejudice the

tortious interference claim to the extent that Plaintiff alleges interreference with relationships with




                                                  3
         Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 4 of 13



grantors, collaborators, and potential employers, but allow it to proceed to the extent that Plaintiff

alleges interference with relationships with potential patients.

                A. Breach of Contract

        Plaintiff’s breach of contract claim will be dismissed because she has not identified with

sufficient clarity any breached contractual obligations. Under Maryland law, a complaint asserting

breach of contract “must of necessity allege with certainty and definiteness facts showing a

contractual obligation owed by the defendant to the plaintiff and a breach of that obligation by

defendant.” RRC Ne., LLC v. BAA Maryland, Inc., 994 A.2d 430, 440 (Md. 2010) (quoting Cont’l

Masonry Co., Inc. v. Verdel Constr. Co., Inc., 369 A.2d 566, 569 (Md. 1977)). While a plaintiff

is not required to attach the contract at issue to her complaint or to identify the specific contractual

language of the allegedly breached contractual terms, she must clearly allege “the existence of a

contractual obligation owed by the defendant to the plaintiff, and a material breach of that

obligation by the defendant.” Id. at 442 (quoting Taylor v. NationsBank, N.A., 776 A.2d 645, 651

(Md. 2001)).

        The Complaint does not meet this standard. Count Six itself includes only a conclusory

assertion that “[a] contract or contracts existed between Dr. Steele and Johns Hopkins” and that

the Defendants “have unlawfully breached this contract or contracts.” (Compl. ¶¶ 177–78.) The

Complaint’s “Fact” section, which Count Six incorporates by reference, includes one allegation

directly relating to the breach of any contract. In Paragraphs 125 and 126, Plaintiff alleges

regarding Defendants’ decision to offer Plaintiff a two-year terminal contract in May of 2017:

        The process in which Hopkins engaged in the spring of 2017 was not consistent
        with Hopkins’ contractual obligations to Dr. Steele. If the institution wanted to
        terminate her appointment, she needed to be informed within a certain period of
        time prior to her renewal date. That did not happen[.] . . . Hopkins should have
        given Dr. Steele another two-year contract, and only at the end of that contract



                                                   4
           Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 5 of 13



        period could they provide her with a terminal contract, according to the University
        rules and bylaws for the treatment of Associate Professors.

(Compl. ¶¶ 125–26) (emphasis in original).

        These imprecise assertions regarding Defendants’ “obligations,” and what they “should

have” done within “a certain period of time” are insufficient to state a claim for breach of contract

under Maryland law. Plaintiff fails to allege with the necessary “certainty and definiteness” the

contours of the contractual obligations to which she alleges each Defendant agreed, and how each

Defendant’s conduct breached those obligations. See RRC, 994 A.2d at 442 (holding dismissal

appropriate where the plaintiff failed to “allege an explicit or implicit promise by [the defendant]

to be [contractually] bound” to a particular obligation); see also Sojourner-Douglass Coll. v.

Middle States Ass’n of Coll. & Sch., Civ. No. ELH-15-01926, 2015 WL 5091994, at *44 (D. Md.

Aug. 27, 2015) (dismissing because the complaint failed “to allege facts that plausibly show the

parties agreed to any particular terms, and/or that the parties intended to be bound by the

unidentified terms, and/or that [the defendant] breached a particular one of the unidentified

terms”).1 As such, Plaintiff’s breach of contract claim will be dismissed. However, dismissal will

be granted without prejudice, since the record before the Court leaves open the possibility that

Plaintiff may well be able to plead a cognizable claim for breach of contract. See Ostrzenski v.

Seigel, 177 F.3d 245, 252–53 (4th Cir. 1999) (“A dismissal under Rule 12(b)(6) generally is not

final or on the merits[,]” and dismissal should be granted with leave to amend unless “it appears




1
 Though Plaintiff attempts to expand upon the allegations in the Complaint in her opposition brief (ECF No. 15) by
making references to her employment contracts and attaching as an exhibit the Johns Hopkins School of Medicine
Faculty Policies and Guidelines Governing Appointments, Promotions, and Professional Activities, “[i]t is well–
established that parties cannot amend their complaints through briefing or oral advocacy.” S. Walk at Broadlands
Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013). Further, even in her
briefing, Plaintiff fails to identify with clarity the contractual promises she alleges each Defendant made and then
breached.

                                                         5
         Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 6 of 13



to a certainty that plaintiff cannot state a claim.”) (quoting 5A C. Wright & A. Miller, Federal

Practice and Procedure § 1357 (2d ed.1990)).

               B. Intentional Infliction of Emotional Distress

       Plaintiff’s intentional infliction of emotional distress (“IIED”) claim will also be dismissed.

Under Maryland law, an IIED claimant must establish four elements: (1) the conduct must be

intentional or reckless; (2) the conduct must be extreme and outrageous; (3) the conduct must be

causally related to the emotional distress; and (4) the emotional distress must be severe. See Harris

v. Jones, 380 A.2d 611, 614 (Md. 1977). Each of these elements “must be pled and proved with

specificity.” Foor v. Juvenile Servs. Admin., 552 A.2d 947, 959 (Md. Ct. Spec. App. 1989). To

establish the second element, a plaintiff must allege misconduct “so outrageous in character, and

so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Harris, 380 A.2d at 614 (citations

omitted). To establish the fourth element, the plaintiff must allege that she suffered distress “so

severe that no reasonable [person] could be expected to endure it.” Id. at 616.

       The Complaint specifically identifies a number of acts which Plaintiff argues rise to the

necessary level of outrageousness. (Compl. ¶ 186.) These include Defendants “[t]aking advantage

of Dr. Steele’s need to take an FMLA-protected leave to care for her son-suffering from a life

threatening illness-as a means to further punish and retaliate against her,” and “[s]ubjecting Dr.

Steele to an ongoing and years-long course of abuse, harassment, discrimination, retaliation, and

gaslighting.” (Id.) The Complaint also states that as a result of these acts, “Dr. Steele has suffered

severe emotional distress, for which she has sought counseling.” (Id. ¶ 187.) Undoubtedly, the

Complaint alleges serious misconduct, which would cause any reasonable person distress.




                                                  6
           Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 7 of 13



         However, Plaintiff has not alleged sufficiently egregious conduct or a sufficiently extreme

emotional reaction to make out a claim for IIED under Maryland law. The clear majority of

Maryland and District of Maryland decisions to examine the issue have found that, “[a]s

inappropriate and repulsive as workplace harassment is, such execrable behavior almost never rises

to the level of outrageousness, and almost never results in such severely debilitating emotional

trauma, as to reach the high threshold invariably applicable to a claim of intentional infliction of

emotional distress under Maryland law.” Arbabi v. Fred Meyers, Inc., 205 F. Supp. 2d 462, 466

(D. Md. 2002); see also Farasat v. Paulikas, 32 F. Supp. 2d 244, 248 (D. Md. 1997) (“Particularly

in an employment situation, a plaintiff faces insuperable hurdles in attempting to plead a proper

claim of intentional infliction of emotional distress.”), aff’d, 166 F.3d 1208 (4th Cir. 1998). Courts

have found that even “abhorrent” conduct by coworkers and supervisors, such as the regular use

of racial slurs, will “not rise to the high level of outrageousness that the Maryland Court of Appeals

has required[.]” Collier v. Ram Partners, Inc., 159 F. Supp. 2d 889, 902 (D. Md. 2001); see also

Wimbush v. Kaiser Found. Health Plan of the Mid Atl. States, Inc., Civ. No. TDC-14-0525, 2015

WL 2090654, at *9 (D. Md. May 4, 2015) (dismissing IIED claim where Plaintiff alleged her

supervisors had denied her request for FMLA leave to care for her minor son, discriminated against

her on the basis of race, and unlawfully retaliated against her).2 Likewise, courts have generally

dismissed IIED claims where the former employee does not “allege any facts suggesting she

suffered a severely disabling emotional response to [the defendants’] conduct and does not allege

that [the defendants’] conduct impaired her daily functioning.” Nammack v. Hampstead Pre-



2
  The Court notes that Plaintiff has cited certain cases which Plaintiff argues interpret Maryland law as imposing a
lower standard at the motion to dismiss phase—most notably Russell v. Russel Motor Cars Inc., 28 F. Supp. 3d 414,
420 (D. Md. 2014). The Court finds that case distinguishable both on the grounds that the misconduct alleged in that
case was of a more overt and egregious character than that alleged here, and that the pro se complaint in Russel was
entitled to particularly liberal construction. The Court also determines that to the extent Russel is incompatible with
the cases cited above, those cases are more applicable and persuasive here.

                                                          7
           Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 8 of 13



Owned, Civ. No. DKC 19-1798, 2020 WL 1033589, at *5 (D. Md. Mar. 3, 2020) (dismissing IIED

claim where plaintiff alleged that her supervisor had made sexual advances and physically battered

her, because she did not allege a sufficiently extreme reaction).

         Measured against this standard, the Complaint does not allege either sufficiently

outrageous misconduct or the necessary severely disabling emotional response. As such, the IIED

claim will be dismissed.3

                  C. Tortious Interference with Contractual and Prospective Economic Relations

         Plaintiff’s tortious interference claim will be dismissed in part and allowed to proceed in

part. In Count Seven, Plaintiff alleges that she:

         had economic relationships and prospective economic relationships with potential
         employers, potential patients, actual and potential funders for her research, and
         potential collaborators on her research projects [and that the Defendants]
         maliciously, intentionally, willfully, and without justification interfered with Dr.
         Steele’s economic relations with these potential employers, patients, collaborators,
         and actual and potential grantors, with the intent to cause harm[.]”

(Compl. ¶¶ 181–82.) Under Maryland law, “the two general types of tort actions for interference

with business relationships are inducing the breach of an existing contract and, more broadly,

maliciously or wrongfully interfering with economic relationships in the absence of a breach of

contract.” K & K Management, Inc. v. Lee, 557 A.2d 965, 973 (Md. 1989) (quoting Natural

Design, Inc. v. Rouse Co., 485 A.2d 663, 674 (Md. 1984)). The Complaint invokes both causes

of action, and the Court will address the sufficiency of Plaintiff’s allegations in regard to each

species of tortious interference claim and each category of alleged relationship in turn.




3
 The Court notes that this holding is in no way intended to minimize the seriousness of workplace discrimination or
of Plaintiff’s subjective distress. It is simply a holding that the law restricts IIED to only the most extreme cases and
provides other remedies for less extreme instances of unlawful discrimination.

                                                           8
           Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 9 of 13



                            1. Tortious Interference with Actual Funders

         In Count Seven, Plaintiff claims that in addition to interfering with her relationships with

potential employers, patients, funders, and collaborators, Defendants also interfered with her

relationships with actual funders. The Court interprets the reference to “actual” funders as stating

a claim for tortious interference with an actual existing contract.4 “This tort has five elements: (1)

existence of a contract between plaintiff and a third party; (2) defendant’s knowledge of that

contract; (3) defendant’s intentional interference with that contract; (4) breach of that contract by

the third party; and (5) resulting damages to the plaintiff.” Fowler v. Printers II, Inc., 598 A.2d

794, 802 (Md. Ct. Spec. App. 1991). Additionally, a defendant will not be liable for tortious

interference with contract for “interfer[ing] with a contractual or economic relationship to which

[it] was a party.” Blondell v. Littlepage, 991 A.2d 80, 98 (Md. 2010).

         The Complaint fails to establish the elements identified above in connection with any

contract with a funder. The Complaint alleges that Defendants misused grant funds received from

the National Institutes of Health (“NIH”) and failed to adhere to their own promises to the NIH in

relation to those grants. (Compl. ¶¶ 43–46, 96). But nowhere does Plaintiff allege that Defendants

induced the NIH or any other funder to breach any contract with Plaintiff. This omission is fatal

to her claim of tortious interference with contracts with actual funders.

                            2. Tortious Interference with Potential Collaborators, Funders, and

                                 Employers

         The Complaint also fails to allege tortious interference with economic relationships with

potential employers, collaborators, or funders. To prove liability for tortious interference with


4
  The correct interpretation of this pleading is disputed in the parties’ briefing and the subject of a substantial portion
of Plaintiff’s proposed surreply. In light of Plaintiff’s assertion that it was her intention to state a claim for tortious
interference with contract, the Court construes the Complaint to do so by reading the reference to “actual” funders as
a reference to actual existing contracts.

                                                            9
        Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 10 of 13



prospective economic relationships, Plaintiff must establish four elements: “(1) intentional and

wilful acts; (2) calculated to cause damage to the plaintiffs in their lawful business; (3) done with

the unlawful purpose to cause such damage and loss, without right or justifiable cause on the part

of the defendants (which constitutes malice); and (4) actual damage and loss resulting.” Alexander

& Alexander, Inc. v. B. Dixon Evander & Assocs., Inc., 650 A.2d 260, 269 (Md. 1994)

(citing Willner v. Silverman, 71 A. 962, 964 (Md. 1909)). Further, “it is necessary to prove both

a tortious intent and improper or wrongful conduct.” Macklin v. Robert Logan Assocs., 639 A.2d

112, 119 (Md. 1994). An employer’s conduct may satisfy this element if the employer unlawfully

retaliates against an employee by discouraging potential employers from hiring her or potential

customers from retaining her, but the Plaintiff must allege retaliatory acts. See Broccoli v.

Echostar Commc’ns Corp., 229 F.R.D. 506, 515 (D. Md. 2005) (proof former employer provided

a “negative false employment reference” supported tortious interference claim). Additionally,

under Maryland law, “[i]n order to sustain a claim for tortious interference with prospective

advantage ‘plaintiffs must identify a possible future relationship which is likely to occur, absent

the interference, with specificity.’” Mixter v. Farmer, 81 A.3d 631, 638 (Md. 2013) (quoting

Baron Fin. Corp. v. Natanzon, 471 F. Supp. 2d 535, 546 (D. Md. 2006)).

       The Fact section of the Complaint does not provide specific supporting factual allegations

regarding any tortious interference with advantageous economic relationships with prospective

collaborators and funders. Regarding employers outside the Hopkins system, Plaintiff does alleges

that as she has “sought a new position outside of Johns Hopkins[, t]ime and again, she has had

positive inquiries go cold, on information and belief, after contact with Hopkins. (Id. ¶ 155).

However, Plaintiff does not go beyond this vague assertion to allege unlawful communications

between Hopkins personnel and specific potential employers. As such, to the extent Plaintiff seeks



                                                 10
          Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 11 of 13



to claim tortious interference with her relationship with potential non-Hopkins employers, she has

not done so with the necessary specificity. See Parker v. Ciena Corp., Civ. No. WDQ-14-4036,

2016 WL 153035, at *10 (D. Md. Jan. 12, 2016) (dismissing claim that former employer interfered

with future employment by providing false information because plaintiff “provide[d] no

information about how these communications were made or to whom”), aff’d, 787 F. App’x 817

(4th Cir. 2019).5

         Plaintiff does identify one potential employer within the Hopkins system with the requisite

specificity: The Johns Hopkins Hospital Children’s Center. The Complaint describes a program

that Plaintiff actively worked to develop at The Johns Hopkins Hospital Children’s Center and

alleges that Defendants prevented that program from coming to fruition as an unlawful act of

retaliation. (Compl. ¶¶ 116, 127, 132, 151–52.) However, the Complaint treats The Johns Hopkins

Hospital Children’s Center not as a third party, but as an arm of the Defendants, framing the alleged

misconduct in terms of “Hopkins[] foreclos[ing] Dr. Steele’s efforts to remain at the institution in

a different role and work environment.”6 (Id. ¶ 152.) Based on the allegations as pled by Plaintiff,

the tortious interference claim in relation to The Johns Hopkins Hospital Children’s Center




5
  Plaintiff cites Bechtel v. St. Joseph Med. Ctr., Inc., Civ. No. MJG-10-3381, 2012 WL 1476079 (D. Md. Apr. 26,
2012), as an example of a case in which a judge of this District allowed a plaintiff’s tortious interference claim to
survive a motion to dismiss even though the plaintiff failed to specifically identify any potential employers. However,
Bechtel was decided before the Maryland Court of Appeals’ Mixter decision, and Bechtel specifically cited the
“absence of definitive Maryland authority as to the level of certainty required” as a reason for allowing the tortious
interference claim to proceed. Id. at *11. In Mixter, the Maryland Court of Appeals removed the ambiguity identified
by Bechtel, and clearly stated that Maryland law does require a plaintiff to “identify a possible future relationship
which is likely to occur, absent the interference, with specificity.’” Mixter, 81 A.3d at 638.
6
 The relevant paragraph reads in full:
          Hopkins elected not to move forward with the COACH program, after purportedly engaging in a
          process to evaluate its financial effect. On information and belief, the financial modeling done was
          skewed so as to provide a seemingly neutral reason not to permit the COACH program to move
          forward – with Dr. Steele remaining at Hopkins. Hopkins thus foreclosed Dr. Steele’s efforts to
          remain at the institution in a different role and work environment.
(Compl. ¶ 152.) As with the breach of contract claim, Plaintiff’s discussion of the relationship between the entities in
her briefing cannot be used to amend deficient allegations.

                                                          11
         Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 12 of 13



therefore falls before the rule that “the tort of wrongful interference with economic relations will

not lie where the defendant is a party to the economic relationship with which the defendant has

allegedly interfered.” Kaser v. Fin. Prot. Mktg., Inc., 831 A.2d 49, 54 (Md. 2003).

                       3.      Tortious Interference with Potential Patients

       Plaintiff also alleges that Defendants tortiously interfered with prospective economic

relationships with potential patients. The necessary elements of this claim are supported by factual

allegations. In the Fact section, Plaintiff asserts that after she reported discrimination, higher

ranking surgeons retaliated by steering prospective patients away from Plaintiff.             Plaintiff

specifically alleges that, motivated “by a desire to punish Dr. Steele,” Dr. Michael Schweitzer

made “false statements regarding her clinical availability” to patients who “specifically sought her

care” as a means of unlawfully retaliating against her. (Compl. ¶¶ 53–59.) These allegations

establish the necessary elements of tortious intent and improper conduct, and they identify a

specific and readily ascertainable group of patients with whom plaintiff was prevented from

developing economically advantageous doctor-patient relationships.

       The Court notes that even granting Plaintiff’s allegations regarding Dr. Schweitzer’s

conduct, Plaintiff may face substantial hurdles in proving this claim. If, as Defendants assert, it is

true that Defendants are a party to all patient relationships, or if Plaintiff cannot show any actual

damages associated with the alleged loss of patients, or if Plaintiff cannot prove retaliatory motive,

then this claim will likely fail. However, accepting “as true all well-pleaded allegations and

view[ing] the complaint in the light most favorable to the plaintiff,” Plaintiff has stated a claim for

tortious interference with economic relationships with potential patients. Venkatraman, 417 F.3d

at 420. Accordingly, though Count Seven will be dismissed without prejudice to the extent that it




                                                  12
         Case 1:19-cv-03628-JKB Document 22 Filed 08/04/20 Page 13 of 13



relates to employers, funders, and collaborators, it will be allowed to proceed with regards to

potential patients.

        IV.     Conclusion

        For the foregoing reasons, an order shall enter (1) granting Defendants’ motion to dismiss

Counts Six and Eight, without prejudice; and (2) granting in part and denying in part Defendant’s

motion to dismiss Count Seven, without prejudice.




DATED this ___th
            4 day of August, 2020.

                                                     BY THE COURT:

                                                              /s/

                                                     James K. Bredar
                                                     Chief Judge




                                                13
